DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Remarks
Applicant's Amendments filed on 04/05/2022, claims 1 and 11 were amended. After entering amendment pending claims of 1-20 have been fully considered but were not found to be persuasive.  This office action is made FINAL.

With respect to Applicant’s remarks in page 10-11 recited: “execute at least one recall request in the priority queue; receive a query request associated with the archived file; and in response to the query request, query at least the first index item regardless of whether remaining recall requests in the priority queue have been executed. (emphasis added). In addition to the features discussed during the Examiner Interview, the cited reference, as amended in the present paper, fail to disclose a system where recall extents are dynamically prioritized according to user or application requests to allow the user or application to quickly access and query the desired data before the remainder of the archive file has been recalled.”
In response to the amendment made to the claims, Examiner relies on a new portion of prior art references which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. 
Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 6, 7, 10, 11, 13, 14, 15, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar et al., US 20160154709 hereinafter Mitkar in view of Hill et al., US 6,397,206, hereinafter Hill and further in view of Chen US 2017/0142202, hereinafter Chen.

As per claim 1, (Currently Amended) An information management (Mitkar discloses) system configured to dynamically prioritize recall extents of archived files stored in one or more secondary storage devices, (Mitkar in FIG. 1A, element 108 shows secondary storage devices(s))

the information management system comprising: a networked storage system comprising computer hardware configured to: receive a request to access data stored in an archived file, (Mitkar in FIG 1D element 102 has access to the primary storage 104 as well as secondary storage device 108 and paragraph [0104] lines 12-17 disclose that secondary copies 116 may be stored in archive format)

wherein the request was initiated by an application or a user, (Mitkar in FIG. 1C element 110, client application has access to the primary storage device at 104 and secondary storage device(s) at 106.)

wherein the archived file is stored in extents in one or more secondary storage devices, (Mitkar in FIG. 1D element 106 shows plurality of secondary storage computer devices)

wherein the archived file has been replaced with a stub file in primary storage; identify a requested extent corresponding to the data requested; (Mitkar [0208] “The reference pointer or stub can be stored in the primary storage device 104 (or other source storage device, such as a secondary storage device 108) to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device 108.”)

issue a first recall request for the requested extent, wherein the first recall request is associated with a first priority value; (Mitkar in paragraph [0230] lines 3-9 teaches assigning priority value to a certain data and/or application (i.e., “recall request is associated with” as claimed). In another words, recall request is a combination of (1) data and (2) an operation to perform a recall request. Therefore, Examiner interprets “data and/or application” is equivalent to a recall request operation to retrieve a data performed by an application/thread/processor: (Mitkar [0230] lines 3-9: “Financial compliance data, for example, may be of greater importance than marketing materials, etc. Network administrators may assign priority values or “weights” to certain data and/or applications, corresponding to the relative importance.”)

wherein the second recall request is associated with a second priority value that is different from the first priority value, wherein the second priority value is represents a lower priority than the first priority value;  
Mitkar teaches for provisioning policy that can prioritize how client computing may utilize system resources. (i.e., “wherein the second priority value represents a lower priority than the first priority value”) In another words, based on the priority value of request for an operation, provisioning policy determines utilizing system resources based on the set of rules/priorities/preference are set. (Mitkar [0244] lines 2-9: A provisioning policy can include a set of preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually).

identify a first index item corresponding to the requested extent, (Mitkar in paragraph [0280] lines 6-10: “The storage manager 140 then accesses data in its index 150 (and/or the respective storage policy 148A) associated with the selected backup copy 116A to identify the appropriate media agent 144A and/or secondary storage device 108A.”)
 (Mitkar teaches) wherein the first index item comprises at least some content from the requested extent; issue a third recall request for the first index item, wherein the third recall request is associated with the first priority value;  
Mitkar in paragraph [0230] discloses that administrators may assign priority values or “weights” to certain data and specify the level of compliance of storage operations (i.e., “third recall request is associated with” as claimed) to process the data: (Mitkar [0230] lines 5-9: “Financial compliance data, for example, may be of greater importance than marketing materials, etc. Network administrators may assign priority values or “weights” to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value.”)


identify a second index item corresponding to the at least one read-ahead extent, -2-Application No.: 16/414,650 Filing Date:May 16, 2019wherein the second index item comprises at least some content from the at least one read-ahead request;  (Mitkar in paragraph [0280] teaches accessing data with its index associated with the selected backup copy. Mitkar [0280] lines 6-10: “The storage manager 140 then accesses data in its index 150 (and/or the respective storage policy 148A) associated with the selected backup copy 116A to identify the appropriate media agent 144A and/or secondary storage device 108A.”)

execute at least one recall request in the priority queue; receive a query request associated with the archived file; and in response to the query request, query at least the first index item regardless of whether remaining recall requests in the priority queue have been executed. (Mitkar discloses a step for determining the overall importance of the level of service to process a task (Mitkar [0230] lines 11-17: “Thus, the health, impact, and overall importance of a service may be determined, such as by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the “service level” and comparing it to certain operational thresholds to determine whether it is acceptable.)

(With respect to claim 1, Mitkar does not explicitly disclose a step for determining at least one read-ahead extent) determine at least one read-ahead extent, wherein the at least one read-ahead extent is an extent of the archived file that is likely to be accessed, wherein the determination of the at least one read-ahead extent is based on an expected access timing; issue a second recall request for the at least one read-ahead extent, 
However, Hill teaches a method of reading a head of “working set” of data (i.e., “based on an expected access timing” as claimed) which may be expected to need to use, in case of read-head (Hill, Col. 1 lines 28-32: Typically, the data that is read ahead is the "working set", where a working set is the set of data that the application is using at a point in time (or is expected to need to use, in the case of read-ahead).
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Hill, the method of reading ahead of data and buffering into the memory unit, which is expected to be used, in an attempt to improve content reading performance.

(Moreover, Mitkar does not explicitly disclose a method of associating each said request according to priority values) issue a fourth recall request for the second index item, wherein the fourth recall request is associated with the second priority value; as each recall request is added to a priority queue, organize the first, second, third, and fourth recall requests in the priority queue according to priority values associated with each said request; 
However, Chen teaches a method of associating I/O request ordered within the high/low priority queue (i.e., “priority values associated with each said request”) based on the sensitivity of latency for processing the request (Chen [0049] lines 1-8: In this example, I/O requests may be further ordered within the high-priority queue and the low-priority queue based on the application identifier attribute of the partition to which each request is directed. For example, within the high-priority queue, I/O requests from application instances that are latency sensitive may be ordered to be processed prior to application instances that are not latency sensitive.)
Thus, one having ordinary skill in the art before the filing date of claimed invention, would have been motivated to incorporate the teachings of Chen, a method for associating I/O requests ordered within the high to low priority based on the latency in order to effectively utilize available resources and achieve improved system performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill and Chen into the system of Mitkar because, they are analogous art as being directed to the same field of endeavor, the system and effective method of accessing data repository in a distributed storage environment. (See Mitkar FIG.1A-1C, Hill Col. 1, lines 7-15 and Chen FIG.1, FIG.3)

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar in view of Hill and further in view of Chen and Gokhale et al., US 9,639,563, hereinafter Gokhale

As per claim 2, (Original) The information management system of claim 1, (Mitkar does not explicitly disclose) wherein the information management system is further configured to: restore at least two or more extents using a multi-stream technique.  
However, Gokhale discloses a method of utilizing a single stubs data structure for multiple data objects data structure, multiple data objects data structures which may be copied (e.g., “restore at least two or more extents”) to the storage device 115 using a specified number of data streams (e.g., “using a multi-stream technique”): (Gokhale, col. 7 lines 30-35: “The system may utilize a single stubs data structure 124 for a single data objects data structure 122, a single stubs data structure 124 for multiple data objects data structures 122, and/or multiple stubs data structures 124 for multiple data objects data structures 122.”
Gokhale, col. 11, lines 51-56: “For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Gkhale into the combined system of Mitkar for the advantageous purpose of utilizing a single stubs data structure for multiple data objects in a streaming data environment to improve overall system performance.

As per claim 3, (Previously Presented) The information management system of claim 1, wherein the determining the at least one read-ahead extent is based on location of the data requested within the archived file.  
Mitkar and combined reference does not explicitly teach a method of determining of the read-ahead extent is based on location of the data requested within the archived file. However, Hill discloses a method of retrieving data in advance of when the application is ready to access it, and caching stores the retrieved data in a location (e.g., “determining the at least one read-ahead extent is based on location of the data”) from which it can be quickly accessed when it is needed: (Hill, col.2 lines 37-43: Read-ahead and caching each contribute to efficiency and flexibility gains for an executing application, and when used together the gains are even more dramatic. The read-ahead operation retrieves data in advance of when the application is ready to access it, and caching stores the retrieved data in a location from which it can be quickly accessed when it is needed.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill into the system of Mitkar and combined because, teaching of Hill, storing a higher priority access data in a location such as cache or faster storage unit from which it can be quickly accessed would improve overall performance of the system.

As per claim 4, (Previously Presented) The information management system of claim 1, wherein the determining the at least one read-ahead extent is based on content of the data requested.  

Mitkar does not explicitly disclose a method of determining of the read-ahead extent is based on content of the data requested:
However, Hill discloses a method of configuring read-ahead instantiating the requested objects and caching the data for their related objects, (e.g., “based on content of the data requested.”) thereby making sure that the data is present (e.g., “determining the at least one read-ahead extent”) for the objects that are most likely needed next by the application: (Hill, col.2 lines 56-67: “A read-ahead scheme allows the application to minimize the number of database round trips, and therefore reduce the processing delays in the application, by retrieving large object graphs (i.e. multiple objects, having interrelationships that form a graph structure) within one query. In this approach, read-ahead preferably involves instantiating the requested objects and caching the data for their related objects, thereby making sure that the data is present for the objects that are most likely needed next by the application (but without the time and storage overhead that would be required if all retrieved objects were immediately instantiated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill into the system of Mitkar and combined because, the teachings of Hill, the steps for making sure of the data being present for the objects needed next by the application, would improve reliability and security of system. 

As per claim 5, (Previously Presented) The information management system of claim 1, (Mitkar teaches for provisioning policy that can prioritize how client computing may utilize system resources) wherein the second priority value is lower than the first priority value. (Mitkar [0244] lines 2-9: A provisioning policy can include a set of preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth. A provisioning policy specifies, for example, data quotas for particular client computing devices 102 (e.g., a number of gigabytes that can be stored monthly, quarterly or annually).

As per claim 6, (Original) The information management system of claim 1, wherein the information management system is further configured to: (Mitkar disclose) access, by an application, the requested data before all extents have been recalled. (Mitkar [0401] The result of this approach is that testbed application 710 operates with as-needed data without needing to restore the point-in-time backup image (e.g., 116-1) in its entirety. Only read-requested data is extracted from the backup image 116 and kept in the recall store)


As per claim 7, (Original) The information management system of claim 6, wherein the information management system is further configured to: (Mitkar discloses) modify the requested data before all extents have been recalled. (Mitkar in paragraph [0195] discloses a method of “copy-on-write” snapshots technique when a block changes in primary storage, the block is copied to (e.g., “modify the requested data”) secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block (e.g., “modify the requested data before all extents have been recalled”): Mitkar [0195] An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. Additional disk space is usually required only when files and directories are modified later on. Furthermore, when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of "copy-on-write" snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block.)

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar in view of Hill and further in view of Chen and Huang, US 20130124782, hereinafter Huang.

As per claim 8, (Previously Presented) The information management system of claim 1, wherein the organizing of the first and second recall extent requests in the priority queue 
Mitkar discloses a method of organizing the importance of “service level” (e.g., “the first, second, and third recall extent requests”) based on the priority value and the compliance value:
(Mitkar [0230] lines 7-16: Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value. Thus, the health, impact, and overall importance of a service may be determined, such as by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the "service level" and comparing it to certain operational thresholds to determine whether it is acceptable.)

(Mitkar and combined references do not explicitly discloses) includes accessing a bitmap table, wherein logical values in the bitmap table indicate whether an extent has been recalled.
However, Huang discloses a method of constructing logical-to-physical table (L2P table) of the solid state drive where the L2P table provides a table of correlating the LAA (e.g., “logical values”) with the physical allocation address (PAA) and the bitmap table denotes all PAA locations (e.g., “.. indicate whether an extent has been recalled”):
(Huang [0012] Moreover, the L2P table provides a table of correlating the LAA with the physical allocation address (PAA).The size of the PAA is equal to the size of the LAA. The bitmap table denotes all PAA locations. In addition, one bit is used to indicate whether the PAA location contains the valid data or not. Hereinafter, the functions and operations of the flash memory, the L2P table and the bitmap table of the solid state drive will be illustrated with reference to FIGS. 2, 3, 4 and 5
Huang [0026] The present invention provides a solid state drive. The present invention also provides a method for constructing a logical-to-physical table (L2P table) of the solid state drive in order to quickly reconstruct the L2P table and the bitmap table and reduce the time period of reconstructing the L2P table and the bitmap table
Huang [0055] After the history numbers of all blocks have been searched, the controlling unit realizes that the highest history number is [H:104]. Consequently, the P2L data of four blocks should be read to sequentially modify the L2P table and the bitmap table of the mapping unit. These four blocks include the fourth block with the history number [H:101], the fifth block with the history number [H:102], the sixth block with the history number [H:103], and the seventh block with the history number [H:104].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Huang into the system of Mitkar and combined because, the teachings of Huang, a method of creating the L2P table and having the bitmap table denotes all physical allocation address locations would allow effectively access physical block from logical human friendly table, which improves maintaining system thus, it improves user experiences.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar in view of Hill and further in view of Chen and Wang, US 2014/0172950, hereinafter Wang.

As per claim 9, (Previously Presented) The information management system of claim 1, wherein the information management system is further configured to: (Mitkar does not disclose) organize the third and the fourth recall requests in an index item queue; execute at least one recall request in the index item queue.  
However, Chen teaches a step for using a priority queue to process I/O request (Chen [0049] lines 1-8: In this example, I/O requests may be further ordered within the high-priority queue and the low-priority queue based on the application identifier attribute of the partition to which each request is directed. For example, within the high-priority queue, I/O requests from application instances that are latency sensitive may be ordered to be processed prior to application instances that are not latency sensitive.)
Thus, one having ordinary skill in the art before the filing date of claimed invention, would have been motivated to incorporate the teachings of Chen, a method for associating I/O requests ordered within the high to low priority based on the latency in order to effectively utilize available resources and achieve improved system performance.

As per claim 10, (Previously Presented) The information management system of claim 1, wherein the information management system is further configured to: (Mitkar teaches) issue a fifth recall request for one or more remainder extents, wherein the one or more remainder extents are extents of the archived file.
(Mitkar [0009] “The recall store fetches blocks from backup data in secondary storage (the same backup data that is concurrently being restored)—unless the sought-after block is already in the private store (from a more recent write) or in the recall store.”)

(Mitkar teaches) that have not been requested yet, wherein the fifth recall request is associated with a third priority value. (Mitkar in paragraph [0230] discloses steps for assigning priority values to certain data and identifying content indices to be searched in response to certain queries: [0230] “Financial compliance data, for example, may be of greater importance than marketing materials, etc. Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance.)
  
As per claim 11, (Currently Amended)  A computer-implemented method for dynamically prioritizing recall extents of archived files stored in one or more secondary storage devices, the method comprising: via a networked storage system comprising computer hardware: receiving a request to access data stored in an archived file, wherein the archived file is stored in extents in one or more secondary storage devices, wherein the archived file has been replaced with a stub file in primary storage, wherein the request was initiated by an application or a user; -4-Application No.: 16/414,650 Filing Date:May 16, 2019 identifying a requested extent corresponding to the data requested; issuing a first recall request for the requested extent, wherein the first recall request is associated with a first priority value; determining at least one read-ahead extent, wherein the at least one read- ahead extent is an extent of the archived file that is likely to be accessed, wherein the determination of the at least one read-ahead extent is based on an expected access timing; issuing a second recall request for the at least one read-ahead extent, wherein the second recall request is associated with a second priority value that is different from the first priority value, wherein the second priority value is represents a lower priority than the first priority value; identifying a first index item corresponding to the requested extent, wherein the first index item comprises at least some content from the requested extent; issuing a third recall request for the first index item, wherein the third recall request is associated with the first priority value; identifying a second index item corresponding to the at least one read-ahead extent, wherein the second index item comprises at least some content from the at least one read-ahead request; issuing a fourth recall request for the second index item, wherein the fourth recall request is associated with the second priority value; as each recall request is added to a priority queue, organizing the first, second, third, and fourth recall requests in a priority queue according to priority values associated with each said request; executing at least one recall request in the priority queue; receiving a query request associated with the archived file; and -5-Application No.: 16/414,650 Filing Date:May 16, 2019 in response to the query request, querying at least the first index item regardless of whether remaining recall requests in the priority queue have been executed.  

Claims 11 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The method of claim 11, wherein a recall handler restores at least two or more extents using a multi-stream technique.  

Claims 12 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Presented) The method of claim 11, wherein the determining [[of]] the at least one read-ahead extent is based on location of the data requested within the archived file.  

Claims 13 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 14, (Previously Presented) The method of claim 11, wherein the determining [[of]] the at least one read-ahead extent is based on content of the data requested.  

Claims 14 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 15, (Previously Presented) The method of claim 11, wherein the second priority value of the second recall request to recall is lower than the first priority value of the first recall request.    

Claims 15 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The method of claim 11, wherein the requested data is accessible before all extents have been recalled.  

Claims 16 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The method of claim 16, wherein the requested data is modifiable before all extents have been recalled. 

Claims 17 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The method of claim 11, wherein the organizing of the first and second recall extent requests in the priority queue includes accessing a bitmap table, wherein logical values in the bitmap table indicate whether an extent has been recalled.  

Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The method of claim 11, further comprising: organizing the third and recall requests in an index item queue; and executing at least one recall request in the index item queue.  
  
Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 20. (Previously Presented) The method of claim 11, further comprising: issuing a fifth recall request for one or more remainder extents, wherein the one or more remainder extents are extents of the archived file that have not been requested yet, wherein the fifth recall request is associated with a third priority value.   

Claims 20 is analogous to claim 10 and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

READ AHEAD BUFFER PROCESSING (BUTT et al., US 2017 /0052736) - Read data blocks based on a read-amount multiplied by an increment-amount from data storage and write the data blocks to the read-ahead buffer.

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154